Case: 3:20-cv-00224-NBB-RP Doc #: 66-29 Filed: 02/02/21 1 of 2 PageID #: 952




                 EXHIBIT 29
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-29 Filed: 02/02/21 2 of 2 PageID #: 953
                                                                                                                                                        1

                                            FACILITY USE APPLICATION AND PERMIT
                                              .LAFAYETTE COUNTY, MISSISSIPPI



 This.application is to.be completed by the individual or entity representative desiring to use any County facility for a particular date and
 time.. Use permits will be issued-through the County ,Administrator,e office (236-2717) entitling the applicant to use-such facility. Ma
 manner which will minimize disruption of County operations and community activities and maximize equal access to such facilities by all
 citizens. By submitting this application, -the designated individual or organization agrees to be legally responsible for any damage-
 thereto and costs of cleanup.'

 BUSINESS-NAME:                                                                  :DATE:      CT    3-- ./.°1
                                                                                                                          `'Of K 13
  CONTACT-NAME:             eSS:P---       641-ere    )rk                        TELEPHONE NUMBER: -(64

  ADDRESS:              lig      Cr< t 21

                        CS r,                38'6/4


 EMAIL;                7. e5        (-Sat, ewj.j.            625 P1417.
                                                                           c'µ
                                                                                                       gl3aeg us
 'DATE OF
  MEETINGIEV.ENT:         To         11                                          START TIME
                                                                                 AND DURATION:
                                                                                                       gc,oier---7-e-root s,
 COUNTY-FACILITIES: (PLEASE CHEOKONE)

          SQUARE COURTHOUSE                       CHANCERY'BUILDING                       tOUNTY•EXTENSION SERVICE

             >c      Grounds                                 Grounds                               Auditorium

                    Large Courtroom                          Courtroom41

                    Small Courtroom                          Courtroom 42

                                                             Courtroom 4t3

                                                            2ntlFloor.Board Room

 OTHER:


:EXPLANATAION OF USE:                    'trite    41       Seivp:S              Liikir bkirl            I (a---2-0 os-,rezi)
                                                            NON-LIABILITY -AGREEMENT

           By -submitting this application, the undersigned agrees to be -responsible for any material damage to the premises resulting -from .the
undersigned's use of-the -designated facility. The undersigned also agrees to -hold Lafayette County, its officials _and employees harmless as to any
claim arising out of the undersigned's ese of the premises.

SIGNATURE:          Atesse.-

                                                                   'PERMIT

                                     GRANTED                                 :DENIED (see attached)




                                                  •—• COUNTY ADIIIIINIatAATOR

*Prior notice given at least 5 days in advance
First come/first serve basis a
                                                       '15.03 cakch
                                                              1104k
                           a   /V3I\Mj e
                                                            Lafayette
                                                            Lafa    e County DOC000139
                                                                        un nor.00nvig
                                                                                                                  L.(2-        \ C\
